ORDER

BRYSON, Circuit Judge.
Joseph A. Gentiluomo petitions for a writ of mandamus to direct the United States District Court for the Northern District of New York to, in essence, correct the errors that Gentiluomo alleges the district court previously made in his case, Gentiluomo v. Brunswick Bowling & Billiards Corp., No. 96-cv-544 (N.D.N.Y. Nov. 1, 1999).
Brunswick Bowling & Billiards Corporation and Geniluomo each filed a motion for summary judgment regarding the issue of validity in the district court. The district court granted Brunswick’s motion and denied Gentiluomo’s motion, holding that the four relevant claims of Gentiluomo’s patent were invalid. Gentiluomo appealed and on June 5, 2002 we affirmed the judgment of invalidity of three of the claims. We subsequently denied Gentiluomo’s petition for panel rehearing. On December 2, 2002, the Supreme Court denied Gentiluomo’s petition for a writ of certiorari.
Gentiluomo now seeks review of the district court’s judgment by way of this petition for writ of mandamus. However, a mandamus petition may not be used to secure review of a case when that case may be reviewed by way of ordinary appeal. Moses H. Cone Memorial Hospital v. Mercury Construction Corp., 460 U.S. 1, 9 n. 6, 103 S.Ct. 927, 74 L.Ed.2d 765 (1983) (a court of appeals has no occasion to engage in extraordinary review by mandamus “in aid of its jurisdiction,” 28 U.S.C. § 1651, when it can exercise the same review by a contemporaneous ordinary appeal). Gentiluomo has already been provided with a review of the district court judgment on ordinary appeal. He exhausted the avenues of further review when the Supreme Court denied his petition for a writ of certiorari.
Accordingly,
IT IS ORDERED THAT:
The petition is denied.